Case 3:15-cv-01749-TWR-AGS Document 611 Filed 03/31/21 PageID.24266 Page 1 of 7



  1   M. RANDALL OPPENHEIMER (S.B. #77649)
      roppenheimer@omm.com
  2   CHARLES C. LIFLAND (S.B. #108950)
      clifland@omm.com
  3   DAWN SESTITO (S.B. #214011)
      dsestito@omm.com
  4   O’MELVENY & MYERS LLP
      400 South Hope Street
  5   Los Angeles, California 90071-2899
      Tel: (213) 430-6000 Fax: (213) 430-6407
  6
      ROBIN A. WOFFORD (S.B. # 137919)
  7   rwofford@wilsonturnerkosmo.com
      FREDERICK W. KOSMO, JR. (S.B. # 138036)
  8   fkosmo@wilsonturnerkosmo.com
      HUBERT KIM (S.B. # 204957)
  9   hkim@wilsonturnerkosmo.com
      KATHERINE M. MCCRAY (S.B. # 243500)
10    kmccray@wilsonturnerkosmo.com
      WILSON TURNER KOSMO LLP
11    402 W. Broadway, Suite 1600
      San Diego, California 92101-3532
12    Tel: (619) 236-9600 Fax: (619) 236-9699
13    Attorneys for Defendants
      EXXONMOBIL REFINING & SUPPLY
14    COMPANY and EXXON MOBIL
      CORPORATION
15    [Additional counsel listed on signature page.]
16                         UNITED STATES DISTRICT COURT
17                       SOUTHERN DISTRICT OF CALIFORNIA
18    PERSIAN GULF INC.,                          Case No. 3:15-cv-01749-TWR-AGS
19                Plaintiff,                      Lead Case No. 3:18-cv-01374-TWR-
20                                                AGS (consolidated with case no.
                  v.                              3:18-cv-01377-TWR-AGS)
21    BP WEST COAST PRODUCTS LLC, et              CLASS ACTION
22    al.,
                                                  JOINT MOTION AND
23             Defendants.                        STIPULATION TO AMEND
      RICHARD BARTLETT, et al.,                   SEALING PROCEDURES
24
                  Plaintiffs,                     Judge: Hon. Todd W. Robinson
25                                                Courtroom: 5C
                  v.                              Trial Date: None set
26
      BP WEST COAST PRODUCTS LLC, et
27    al.,
28                Defendants.
                                                 -1-
                                                                 JOINT MOT. AND STIP.
                                                   Case Nos. 3:15-cv-01749; 3:18-cv-01374
Case 3:15-cv-01749-TWR-AGS Document 611 Filed 03/31/21 PageID.24267 Page 2 of 7



  1         Pursuant to Rule 7.2 of the Local Rules of the U.S. District Court for the Southern
  2   District of California, and subject to Court approval, Defendants Chevron U.S.A. Inc.,
  3   Exxon Mobil Corp., ExxonMobil Refining & Supply Co., Phillips 66, BP West Coast
  4   Products LLC, Tesoro Refining & Marketing Company LLC, Equilon Enterprises LLC
  5   (d/b/a Shell Oil Products US), Valero Marketing and Supply Company, and Alon USA
  6   Energy, Inc. (“Defendants”), and Plaintiffs Persian Gulf Inc., David Rinaldi, Joshua
  7   Ebright, and Paul Lee (collectively, “Plaintiffs”), through their undersigned counsel,
  8   stipulate and jointly agree as follows:
  9         1.     The Court’s March 16, 2021 Order Granting Joint Motion and Stipulation
10    RE Protocols for Motions for Summary Judgment and Daubert Motions (“Briefing
11    Order”) sets a briefing scheduling for the parties’ motions for summary judgment and
12    Daubert motions. See Case No. 3:15-cv-01749, Dkt. 589; Case No. 3:18-cv-01374,
13    Dkt. 436. The Briefing Order establishes that opening briefs are due April 2, 2021,
14    opposition briefs are due May 28, 2021, and reply briefs are due July 2, 2021.
15          2.     The parties anticipate that the briefs and evidence filed in accordance with
16    the Briefing Order will be voluminous––i.e., over 200 pages of briefing and dozens of
17    declarations and exhibits. The parties also anticipate that the briefs and evidence will
18    contain voluminous amounts of confidential information that the parties believe should
19    be protected from public disclosure and for which they have compelling reasons to seal.
20    See Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092 (9th Cir. 2016). It is
21    expected that Plaintiffs’ filings will contain large amounts of information Defendants
22    marked as confidential and Defendants’ filings will contain large amounts of
23    information Plaintiffs marked as confidential.
24          3.     Pursuant to Rule III.C.4 of Court’s Standing Order for Civil Cases, “[i]f
25    the moving party seeks to file documents under seal based on another party’s
26    designation of the documents as ‘confidential,’ the moving party must meet and confer
27    with the designating party as to which document that party contends must be filed under
28    seal before filing the motion.”
                                                -2-
                                                                    JOINT MOT. AND STIP.
                                                      Case Nos. 3:15-cv-01749; 3:18-cv-01374
Case 3:15-cv-01749-TWR-AGS Document 611 Filed 03/31/21 PageID.24268 Page 3 of 7



  1         4.     The parties agree that, given the volume of briefing and exhibits associated
  2   with the dates set forth in the Briefing Order, including the Friday, April 2, 2021
  3   deadline to file opening briefs, conducting a thorough and comprehensive meet and
  4   confer as required under Rule III.C.4 is impracticable. The parties further agree that if
  5   the meet and confer process takes place after the parties are able to review the final
  6   versions of their respective briefs and exhibits, the process will be more productive and
  7   efficient and will avoid over-sealing of documents. This would also allow the parties to
  8   file a joint motion to seal to address sealing issues for all Daubert and summary
  9   judgment motions in one omnibus motion, which would promote judicial economy.
10          5.     The parties further agree that in the interest of judicial economy and
11    preservation of the parties’ resources, the sealing procedures be amended for the
12    Briefing Order, only.
13          6.     Accordingly, for good cause shown, Defendants and Plaintiffs agree and
14    hereby request that the Court grant the parties leave to file their respective motions to
15    seal as a single joint motion to seal under the following modified procedures:
16                 a.    For all deadlines set forth in the Briefing Order, the parties shall file
17                       all briefs and evidence UNDER SEAL on the CM/ECF docket;
18                 b.    The parties shall immediately serve copies of all under seal filings;
19                 c.    No later than July 16, 2021, which is two weeks after the reply briefs
20                       are due and ten days before the scheduled hearing under the Briefing
21                       Order, the parties shall: (a) meet and confer pursuant to Rule III.C.4
22                       for all briefs and exhibits filed pursuant to the Briefing Order; (b)
23                       file a joint motion to seal all briefs and exhibits that they intend to
24                       seal ; and (c) file redacted versions of all briefs and exhibits that the
25                       parties wish to seal pursuant to the contemporaneously filed joint
26                       motion to seal.
27    ///
28    ///
                                                 -3-
                                                                     JOINT MOT. AND STIP.
                                                       Case Nos. 3:15-cv-01749; 3:18-cv-01374
Case 3:15-cv-01749-TWR-AGS Document 611 Filed 03/31/21 PageID.24269 Page 4 of 7



  1         7.     Alternatively, Defendants and Plaintiffs agree and hereby request that the
  2   Court grant the parties leave to file their respective motions to seal under the following
  3   modified procedures:
  4                a.     For all deadlines set forth in the Briefing Order, the parties shall
  5                       file all briefs and evidence UNDER SEAL on the CM/ECF docket;
  6                b.     The parties shall immediately serve copies of all under seal filings;
  7                c.     No later than two weeks after a document is filed under seal the
  8                       parties shall: (a) meet and confer pursuant to Rule III.C.4 for all
  9                       briefs and exhibits filed pursuant to the Briefing Order; (b) file
10                        motions to seal all briefs and exhibits that they intend to seal; and
11                        (c) file redacted versions of all briefs and exhibits that the parties
12                        wish to seal pursuant to the contemporaneously filed motions to
13                        seal.
14          8.     Should the Court grant either of the above-requested stipulations, the
15    parties respectfully request permission to file a pro forma motion to seal in conjunction
16    with each filing deadline under the Briefing Order so that the parties have adequate
17    CM/ECF credentials to electronically “lodge” documents on the docket.
18    ///
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
                                                  -4-
                                                                      JOINT MOT. AND STIP.
                                                        Case Nos. 3:15-cv-01749; 3:18-cv-01374
Case 3:15-cv-01749-TWR-AGS Document 611 Filed 03/31/21 PageID.24270 Page 5 of 7



  1                                          Respectfully submitted,
  2   DATED: March 31, 2021            O’MELVENY & MYERS LLP
  3
                                       By:      s/Dawn Sestito
  4
                                                DAWN SESTITO
  5
                                       WILSON TURNER KOSMO LLP
  6
  7                                    By:      s/Robin A. Wofford
                                                ROBIN A. WOFFORD
  8
  9                                    Attorneys for Defendants EXXON MOBIL
                                       REFINING & SUPPLY COMPANY and
10                                     EXXON MOBIL CORPORATION
11
12    DATED: March 31, 2021            GIBSON, DUNN & CRUTCHER LLP
13                                     By:      s/Samuel G. Liversidge
14                                              SAMUEL G. LIVERSIDGE
15                                     Attorneys for Defendant CHEVRON U.S.A.
                                       INC.
16
17
      DATED: March 31, 2021            JONES DAY
18
19                                     By:      s/David C. Kiernan
                                                DAVID C. KIERNAN
20
21                                     Attorneys for Defendant TESORO REFINING
                                       & MARKETING COMPANY LLC
22    ///
23
      ///
24
25    ///

26    ///
27
      ///
28
                                          -5-
                                                              JOINT MOT. AND STIP.
                                                Case Nos. 3:15-cv-01749; 3:18-cv-01374
Case 3:15-cv-01749-TWR-AGS Document 611 Filed 03/31/21 PageID.24271 Page 6 of 7



  1   DATED: March 31, 2021            MORGAN LEWIS & BOCKIUS LLP
  2
                                       By:   s/Kent M. Roger
  3                                          KENT M. ROGER
  4
                                       Counsel for Defendant EQUILON
  5                                    ENTERPRISES LLC doing
                                       business as SHELL OIL PRODUCTS
  6
                                       US
  7
  8   DATED: March 31, 2021            HAWXHURST HARRIS LLP

  9                                    By:   s/Gerald E. Hawxurst
10                                           GERALD E. HAWXHURST

11                                     Attorneys for Defendant VALERO
12                                     MARKETING AND SUPPLY
                                       COMPANY
13
14    DATED: March 31, 2021            BAKER & HOSTETLER, LLP

15                                     By:   s/Carl W. Hittinger
16                                           CARL W. HITTINGER

17                                     Attorneys for Defendant ALON U.S.A.
18                                     ENERGY, INC.

19    DATED: March 31, 2021            SULLIVAN & CROMWELL LLP
20
                                       By:   s/Robert A. Sacks
21                                           ROBERT A. SACKS
22
                                       Attorneys for Defendant BP WEST COAST
23                                     PRODUCTS LLC
24
      DATED: March 31, 2021            NORTON ROSE FULBRIGHT
25
26                                     By:   s/Joshua D. Lichtman
                                             JOSHUA D. LICHTMAN
27
28                                     Attorneys for Defendant PHILLIPS 66
                                          -6-
                                                            JOINT MOT. AND STIP.
                                              Case Nos. 3:15-cv-01749; 3:18-cv-01374
Case 3:15-cv-01749-TWR-AGS Document 611 Filed 03/31/21 PageID.24272 Page 7 of 7



  1   DATED: March 31, 2021                   ROBBINS GELLER RUDMAN &
                                              DOWD LLP
  2
  3                                           By:      s/Alexandra S. Bernay
                                                       ALEXANDRA S. BERNAY
  4
  5                                           Attorneys for Plaintiff PERSIAN GULF INC.
  6
  7   DATED: March 31, 2021                   ROBBINS LLP
  8
                                              By:      s/George C. Aguilar
  9                                                    GEORGE C. AGUILAR
10
                                              Attorneys for Plaintiffs DAVID RINALDI,
11                                            JOSHUA EBRIGHT, and PAUL LEE
12
                                SIGNATURE CERTIFICATION
13
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
14
      and Procedures Manual, I hereby certify that the content of this document is acceptable
15
      to the above signatories, and that I have obtained each of the foregoing person’s
16
      authorization to affix his or her electronic signatures to this document.
17
18
19    DATED: March 31, 2021                   WILSON TURNER KOSMO LLP

20
21                                            s/ Robin A. Wofford
                                                    ROBIN A. WOFFORD
22
23
24
25
26
27
28
                                                 -7-
                                                                     JOINT MOT. AND STIP.
                                                       Case Nos. 3:15-cv-01749; 3:18-cv-01374
